OZ^tJS
                               ELECTRONIC RECORD




COA#       11-12-00306-CR                        OFFENSE:        22.01


           Travis Edward Anderson
STYLE:     v. The State of Texas                 COUNTY:         Brown

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    35th District Court


DATE: 10/09/14                   Publish: NO     TC CASE #:      CR20959




                        IN THE COURT OF CRIMINAL APPEALS



          Travis Edward Anderson v.
style:    The State of Texas                          cca#:      PD--0026-15

         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         •££&.*&                                      JUDGE:

DATE: QtflILJI-OiT                                    SIGNED:                          PC:_

UDGE:       fjfa Loui^Ar^                             PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD